DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner proposes  OLED WITH ORGANIC BARRIER LAYER HAVING ROUGH SURFACE

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites that “a first surface, of the organic barrier layer, that is in contact with the second inorganic barrier layer includes a plurality of microscopic first protrusions, and has a maximum height Rzl of roughness of 20 nm or greater and less than 100 nm.” Claim 1 recites the protrusions and the roughness as properties of the organic barrier layer, but does not make clear if they refer to the same thing – that is, if the roughness is the roughness of the protrusions. The claim could be read as the roughness referring to the protrusions or as being an independent property. As set forth in In re Miyazaki, “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.” 89 USPQ2d 1207, 1211 (Bd. Pat. App. & Int. 2008). 
Claims 22-24, 26, 28-30, and 37 refer to roughness or protrusions, and thus have the same lack of clarity.
Claim 31 recites that “each of the first inorganic barrier layer and the second inorganic barrier layer independently includes an SiN layer or an SiON layer.” It is not clear what “independently” means in this context. For present purposes the examiner will interpret claim 31 without this term, as the claim can be read straightforwardly without it.
Claim 33 has an analogous problem and will be interpreted in this way as well.
Claim 39 recites “a step of forming the first inorganic barrier layer or the second inorganic barrier layer, the step including a step of depositing an inorganic insulating film containing SiN or SiON by use of plasma CVD, wherein the step of depositing the inorganic insulating film includes a step of increasing a temperature of the element substrate or increasing a plasma energy.” Claim 39 does not disclose what the temperature or energy is increased relative to. Is it relative to a temperature before the deposition step? Relative to a temperature earlier in the same deposition step? As set forth in In re Miyazaki, “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.” 89 USPQ2d 1207, 1211 (Bd. Pat. App. & Int. 2008).
The remaining claims are rejected based on their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-32 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kato, US 2014/0225089 in view of Ito, JP 2004-79291 (cited by the applicant; see the attached machine translation).
Claim 21: Kato discloses
an element substrate including a substrate (10) and a plurality of organic electroluminescent elements (PX) supported by the substrate, and 
a thin film encapsulation structure covering the plurality of organic electroluminescent elements, wherein the thin film encapsulation structure includes a first inorganic barrier layer (L1), an organic barrier layer formed on the first inorganic barrier layer (L2), and a second inorganic barrier layer (L3) formed on the organic barrier layer, 
and a first surface (top), of the organic barrier layer, that is in contact with the second inorganic barrier layer. 
Kato does not disclose the microscopic protrusions and the height of the roughness of the organic barrier layer at the top of the organic barrier layer. However, Ito discloses a similar structure with an organic layer 6 between inorganic layers 5 and 7 with a maximum roughness (Rmax) of e.g. 30 nm ([0039]). It would have been obvious in Kato as a known roughness for such a material in such an application.
Claim 22: Kato discloses a thickness of 400 nm for the second inorganic barrier layer L3, which is at least five times the roughness disclosed by Ito.
Claim 23: Kato in view of Ito discloses an inorganic barrier layer on an organic barrier layer with roughness. The present application discloses that the deposition of the inorganic layer on the organic layer results in an inorganic layer with similar roughness. 
“Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claim 24: the second inorganic barrier layer has a thickness that is 200 nm or greater and 1500 nm or less (400 nm, Kato at [0041]) and is at least five times the maximum height Rz2 of roughness of the second surface (30 nm, Ito at [0039]).
Claim 25: the element substrate further includes a bank layer (LIB) defining each of the plurality of pixels.  Kato discloses that the thickness of the organic layer L2 is much thinner than the inorganic layers, but does not disclose the thickness. However, changes in dimensions are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV).
Claim 26:  the element substrate further includes a bank layer (LIB, Kato FIG. 2) defining each of the plurality of pixels, wherein the bank layer has an inclining surface enclosing each of the plurality of pixels (FIG. 2), wherein the organic barrier layer includes a plurality of solid portions discretely distributed (FIG. 2), wherein the plurality of solid portions include a pixel periphery solid portion (leftmost L2, FIG. 2) extending from a portion, of the first inorganic barrier layer, that is on the inclining surface to an inner peripheral portion of the corresponding pixel. 
As noted above with respect to claim 21, the surface roughness of Kato in view of Ito is 20 nm or greater and less than 100 nm.
Claim 27: Kato discloses in FIG. 2 that the organic barrier layer is thinner than the inorganic layer L3, which is 400 nm. However, changes in dimensions are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV).
Claim 28: a third surface, of the first inorganic barrier layer, that is in contact with the organic barrier layer includes a plurality of microscopic third protrusions (LX, Kato FIG. 2). Kato does not disclose the maximum height. However, changes in dimensions are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV).
Claim 29: a resin material forming the organic barrier layer fills gaps between the plurality of microscopic third protrusions (Kato FIG. 2).
Claim 30: the organic barrier layer has a thickness greater than the maximum height Rz3 of roughness of the third surface of the first inorganic barrier layer (Kato FIG. 2).
Claim 31: each of the first inorganic barrier layer and the second inorganic barrier layer independently includes an SiN layer or an SiON layer (Kato [0042]).
Claim 32: each of the first inorganic barrier layer and the second inorganic barrier layer is formed of only an SiN layer and/or an SiON layer (Kato [0035] and [0040]).
Claim 34: the first inorganic barrier layer or the second inorganic barrier layer further includes an SiO2 layer (Kato at [0042]).
Claim 35: the SiO2 layer is in contact with the organic barrier layer (Kato at [0042], FIG. 2).
Claim 36: Kato does not disclose that the SiO2 layer has a thickness of 20 nm or greater and 50 nm or less. However, changes in dimensions are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV).
Claim 37: the first inorganic barrier layer has a thickness that is 200 nm or greater and 1500 nm or less (400 NM, Kato at [0041]). Kato does not disclose that it is at least five times the maximum height Rz3 of roughness of the third surface. However, changes in dimensions are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over
Kato in view of Ito and Tojo, US 2017/0357125. Kato does not disclose the index of refraction of the SiON layer. However, it was well known in the art that SiON layers had indices of refraction in the claimed range – See Tojo at [0027] – and thus the claimed range would have been obvious as known in the art. Additionally, it was known in the art that the index of refraction could be altered through dopants, deposition techniques, etc. It would have been within ordinary skill in the art to form a SiON layer with a desired index of refraction in order to match other layers in the device or as selected for other reasons.

Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Ito and Kishmoto, US 2019/0229287.
Claim 38: Kishimoto discloses
a step of forming the organic barrier layer, the step including: a step of forming a photocurable resin film (14, [0044]) on the first inorganic barrier layer (12); 
and a step of ashing a surface of the photocurable resin film with a plasma containing oxygen or ozone ([0053]).
It would have been obvious to have formed the device of Kato using the manufacturing method of Kishimoto as a way to form the organic barrier layer L2 in disconnected portions, as Kato discloses (e.g. FIG. 2); see Kishimoto, [0053]-[0056].
Claim 39: Kato discloses forming the first inorganic barrier layer or the second inorganic barrier layer, the step including a step of depositing an inorganic insulating film containing SiN or SiON ([0042]) by use of plasma CVD ([0051]), wherein the step of depositing the inorganic insulating film includes a step of increasing a temperature of the element substrate or increasing a plasma energy. The plasma energy is increased from a level it was at before the deposition step was begun.  
Claim 40: Kato discloses a step of forming the first inorganic barrier layer or the second inorganic barrier layer, the step including a step of depositing an inorganic insulating film containing SiN or SiON ([0042]). Kato does not disclose a step of, after the step of depositing the inorganic insulating film, ashing a surface of the inorganic insulating film with a plasma containing oxygen or ozone. Kishimoto at [0057] discloses that “[i]n order to increase the adhesiveness between the first inorganic barrier layer 12 and the organic barrier layer 14, the surface of the first inorganic barrier layer 12 may be asked before the organic barrier layer 14 is formed.” It would have been obvious to have included the ashing step in Kato to increase adhesion between the first inorganic barrier layer L1 and the organic barrier layer L2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897